DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the amendment filed November 09, 2021. As directed by the amendment, claims 1, 6 and 10 have been amended, and claim 3 has been cancelled. Thus, claims 1, 2 and 4-23 are presently pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 9-10 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sato US 20150320395 A1 in view of Yoshiara et al., US 20150018677 A1 (“Yoshiara”).
Regarding claim 1,Sato discloses an ultrasound diagnosis apparatus (Fig. 1) comprising: transmission and reception circuitry (Fig. 1: 10 – [0030]) configured to perform, via an ultrasound probe, a first ultrasound scan (Fig. 4 scan labelled “D” - [0073]) on a first region in a subject who has a contrast agent injected ([0038]) and a second ultrasound scan (Fig. 4, scan labeled “B”- [0073]) on at least a part of a second region in the subject overlapping with the first region (Fig. 4 illustration and [0072] “ …the second ultrasound scan on one of a plurality of segments that are divisions of the second scanned region, between a plurality of runs of the first ultrasound scan…”), the second ultrasound scan including transmitting and receiving two types of ultrasound waves of which one or both of amplitude levels and phases are different from each other ([0040]); and processing circuitry (Figs. 1: 13,14,15,18 [0030]) configured to generate a blood flow image corresponding to one frame by implementing a Doppler method on a basis of a data sequence including pieces of reception data obtained from the first ultrasound scan performed multiple times in a mutually same position (Xn-3, Xn-2, Xn-1 and Xn – Fig. 4) within the first region so as to have the second ultrasound scan performed in-between (see illustration Fig. 4, [0075]  scan “B” is performed in between scan “D” for time interval 4T  or Fig. 5 [0080-0081] for time interval 8T)  and to generate a contrast-enhanced image based 
Although Sato teaches in [0038] tissue harmonic imaging as an alternative to contrast harmonic imaging, both techniques generate image data on the basis of reflected-wave data from the “B” scan see [0041] and [0075].  [0057] teaches display of tissue image data and acquiring of shape of tissue. It is not clear in Sato whether a tissue image is generated in addition to the contrast-enhanced image.   
Yoshiara discloses an analogous ultrasonic diagnosis apparatus comprising a B-mode processing unit that is used to generate B-mode data for generating a contrast-enhanced image where the contrast agent that is flowing though the patient P is visualized and a tissue image where tissue is visualized [0033]. Such an embodiment would allow for monitoring of infusion of contrast agent to the monitored tissue of the patient and both images are generated by B-mode data. 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified Sato to generate tissue images in addition to contrast-enhanced image in one embodiment, to allow a user to 
Regarding claim 2 see Sato [0044-0045].
Regarding claims 9 and 10, see Sato [0055-0056], internal memory 16 and/or internal storage 17 for storing image data to be displayed by imaging circuitry 15, the imaging data include, blood flow image data (color Doppler [0044]), contrast-enhanced image (from CHI – see discussion in claim 1) and tissue image (see discussion in claim 1 in Sato as modified by Yoshiara).
Regarding claims 17-19, see Sato [0072], [0075] and/or Yoshiara [0040].
Regarding claims 20 and 21, see citation above in claim 2 as well as Sato [0073] for claim 20 and Sato [0048] for claim 21. 

Claims 5-8, 11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Yoshiara as applied to claim 1 above, and further in view of Phillips et al., US 6632177 B1(“Phillips”).
Regarding claims 5 and 11, as to claim 5, Sato in view of Yoshiara does not appear to explicitly disclose the processing circuitry cause the display to simultaneously display the blood flow image and the contrast enhanced image. However since Sato as discussed in claim 1 above teaches generation of blood flow, contrast enhanced images and tissue images, and Yoshiara also teaches generation and display of the same images [0033] and [0035], however, display of such images simultaneously on a display is known in the art, e.g., as taught by  in view of Yoshiara discloses the invention of claim 5 as discussed above, claim 11 would have been obvious for similar rationale as claim 5 above, Phillips teaches combining different outputs which would result with an integrated image, and since Sato discloses that the images are obtained in a time direction e.g., as depicted in Fig. 4, it follows that the image will be integrated in a time direction.
Regarding claims 6-8 and 13, Sato in view of Yoshiara does not explicitly disclose the processing circuitry cause the display to display the blood flow, contrast-enhanced and tissue image simultaneously (claim 6), in a left and right direction (claim 7) or superimposed image or combining the contrast enhanced image and tissue image.   However, display of such images is known in the art, e.g., as taught by Phillips in [col. 5: 30-33] to include combining different outputs, separately (displaying both outputs options are limited either be left-and-right, top-and-bottom vice versa or combination) or selecting one output, or superimposing the output or combining contrast image and b-mode image 
Regarding claim 14, Sato in view of Yoshiara and Phillips discloses the invention of claim 6 as discussed above, with reference to Sato Fig. 15 and associated discussion in [0155-0156] display of an analysis result image indicating a result of an analysis performed on at least one of the images (see bar graphs in Fig. 15).
Regarding claim 15, Sato in view of Yoshiara and Phillips discloses the invention of claim 6 as discussed above, with reference to Sato Fig. 15 and 
Regarding claim 16, Sato in view of Yoshiara and Phillips as discussed in claim 6 above does not explicitly disclose the processing circuitry cause the display to display a reference image acquired by the ultrasound diagnosis apparatus and of which a temporal phase is different from or same as a temporal phase of the blood flow image, contrast enhanced image or tissue image being currently displayed.  It is noted that Sato teaches generation of a b-mode image (see discussion in claim 3 above). Phillips teaches in [col. 14 para from line 40] generation of B-mode image from one of the pulses, the pulses are at least the same phase as the contrast enhanced image.  The contrast image is displayed as a reference image, which as per next paragraph, from line 58 in col. 14, can be used to suppress other signals or assist in identifying structures. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified Sato in view of Yoshiara to include generation and display of B-mode image having the same temporal phase of the blood flow or contrast image as a reference image, for additional benefit of assisting a user with identification of structures.
Allowable Subject Matter
Claims 4, 12, 22 and 23 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5-11 and 13-21 have been considered but are moot in light of a new ground of rejection, further in view of Yoshiara as set forth herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150094569 A1 to Ohuchi et al., see e.g., [0035-0036] generation of tissue image data, contrast image data and Doppler image data for display. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE NGATHI N whose telephone number is (571)270-7393. The examiner can normally be reached Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 





/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793